Submitted April 22, 1940.
This is an appeal by Charles R. Hessler from the judgment of the County Court of Allegheny County, following an appeal, duly allowed, from the judgment of the Burgess of the Borough of Homestead on a summary conviction for violation of the provisions of ordinance No. 532 of said borough, approved July 7, 1919, which prohibits parades or processions within the borough without a permit.
The opinion of Judge SOFFEL, speaking for the Court below, states the legal issues so clearly, and so completely justifies the judgment appealed from that we affirm the judgment upon that opinion. We feel, however, that it should be added that in the Stipulation on Evidence, which was printed in lieu of the evidence, it was agreed by the parties that at the hearing before the Burgess, this appellant "assumed the responsibility for the procession".
There is nothing in the recent decisions of the Supreme Court of the United States in Schneider v. State (Town of Irvington)308 U.S. 147, 157; Cantwell v. State of Connecticut, 310 U.S. 296
(ROBERTS, J., *Page 430 
May 20, 1940); Carlson v. People (California) 310 U.S. 106
(MURPHY, J., April 22, 1940); Thornhill v. State of Alabama,310 U.S. 88 (MURPHY, J., April 22, 1940), which rules the present case in favor of the appellant or is not distinguishable from this case on the facts.
See also, Minersville School District v. Gobitis, 310 U.S. 586, (FRANKFURTER, J., June 3, 1940) and Com. v. Palms, 141 Pa. Super. 430,  15 A.2d 481, decided this day.
Judgment affirmed.